Citation Nr: 0524171	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability (other than scarring), to include arthritis.

2.  Entitlement to service connection for a disability 
manifested by throbbing, tingling, and numbness of the hands.

3.  Entitlement to an initial compensable evaluation for 
residuals of left shoulder laceration.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant served in the Missouri National Guard and has a 
verified period of active duty for training from July 12, 
1977, to November 17, 1977.  This appeal comes before the 
Board of Veterans' Appeals (Board) from October 2002 and 
November 2004 rating decisions of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO).  

The October 2002 rating decision denied the appellant's claim 
for service connection for residuals of left shoulder 
laceration, claimed as painful scars and arthritis of the 
shoulder, with throbbing, tingling, and numbness of the 
hands.  After the appellant disagreed with that rating 
decision, a statement of the case was issued and the 
appellant perfected his appeal.

A November 2004 rating decision granted service connection 
for residuals of shoulder laceration (also claimed as scars) 
and assigned a noncompensable evaluation.  The appellant 
submitted a notice of disagreement with that evaluation in 
December 2004.  He has not been issued a statement of the 
case.

A supplemental statement of the case issued in November 2004 
continued the denials of service connection for left shoulder 
arthritis and tendonitis, and for throbbing, tingling, and 
numbness of the hands.

The issue of entitlement to an initial compensable evaluation 
for residuals of left shoulder laceration is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claims for 
entitlement to service connection for a left shoulder 
disability, to include arthritis, and a disability manifested 
by throbbing, tingling, and numbness of the hands.

2.  The preponderance of the medical evidence is against a 
finding that the appellant's left shoulder pathology, to 
include arthritis, and throbbing, tingling, and numbness of 
the hands, are etiologically related to his period of active 
duty for training.


CONCLUSION OF LAW

1.  A chronic left shoulder disability was not incurred in or 
aggravated by active duty for training; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2004).

2.  A disability manifested by throbbing, tingling, and 
numbness of the hands was not incurred in, or aggravated by, 
active duty for training.  38 U.S.C.A. §§ 101, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
September 2002 and December 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3) above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the June 2003 statement of the case (SOC), and the 
November 2004 supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the November 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2004 letter contained a specific request 
that the appellant send any evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
appellant that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38  
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the initial September 2002 VCAA letter in this case was 
provided to the appellant prior to the October 2002 rating 
decision on appeal.  Following that decision, an additional 
VCAA letter was provided in December 2004.  The content of 
the notices provided fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notices were provided, the case was readjudicated and an SSOC 
was provided to the appellant in June 2005.  

Pertinent VA treatment records have been retrieved and 
associated with the claims folder.  The appellant underwent 
VA examinations in October 2003 and December 2003.  He has 
not identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The appellant was scheduled for a VA examination in June 2005 
to ascertain the nature of his current left shoulder and hand 
disabilities and their possible relationship to his period of 
active duty for training.  The RO sent a letter of 
notification to the address which the appellant listed on a 
March 2005 statement in support of his claim.  The notice was 
returned to the RO undelivered.  The Board notes that notice 
means written notice sent to a claimant at his or her latest 
address of record.  38 C.F.R. § 3.1(q) (2004).  In this case, 
notice of the examination was provided, and the appellant 
failed to report for the examination.  The duty to assist is 
not always a one-way street and if he wishes help, the 
appellant cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  The term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2004).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(21)-(24); 38 C.F.R. § 3.6(a)-(d).

The facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein, for service connection to be 
granted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  As a 
general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities when the disability in 
question is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004). Generally, if a veteran served 90 days or more during 
a period of war or after December 31, 1946, and arthritis 
became manifest to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

The record shows that the appellant served in the National 
Guard of Missouri with verified active duty for training from 
July 12, 1977, to November 17, 1977.  He has been service-
connected for disability as a result of this service and is a 
veteran.

Service medical records show that the appellant sustained a 
laceration of the left shoulder caused by a wire in September 
1977.  This wound was noted to be healing well over a two 
week period.  No left shoulder pathology other than the 
laceration was noted in the service medical records.  The 
separation examination in October 1977 noted normal 
musculoskeletal and upper extremities examinations.  

The record contains no evidence of treatment or complaints 
for a left shoulder disability from 1977 to 2002.  On a June 
2003 VA outpatient treatment record, the appellant reported 
left shoulder pain and occasional shooting pain down the left 
arm.  He noted that he had injured his left shoulder during 
training in 1977.  

A VA orthopedic examination was conducted in October 2003.  
The appellant reported left shoulder pain since his shoulder 
was hit by a snapped cable during training in service in the 
1970s.  Examination noted loss of forward elevation and 
abduction.  Passive range of motion was excellent and full in 
every plane.  His median, radial, and ulnar nerves were motor 
sensory intact on the left side, with 2+ radial pulse.  He 
was nontender at the elbow, and had slow range of motion of 
the elbow and wrist.  No swelling was noted.  X-rays showed a 
significant amount of acromioclavicular arthritis with no 
degeneration of the glenohumeral joint, no decreased 
acromiohumeral interval, and no signs of fractures of any 
other kind.  The examiner stated that:

The patient appears to have symptoms 
consistent with rotator cuff tendonitis.  
He does have an injury to the left 
shoulder.  It is difficult to determine 
whether this injury is related to what 
appears to be his rotator cuff tendonitis 
right now.  

A July 2004 treatment record referred to the appellant's left 
shoulder pain as "much better now, is able to do all 
activity, denies any problem with it."  As noted above, the 
appellant did not report for a VA examination scheduled in 
June 2005.  

There is nothing in the medical record to show that a left 
shoulder injury (other than the skin laceration for which 
service connection has been granted) was incurred in or 
present during the period of ACDUTRA during 1977.  There was 
no showing of any disability manifested by throbbing, 
tingling, and numbness of the hands noted during active duty 
for training.  The first indication of left shoulder 
disability (including arthritis) and hand complaints in the 
record came in 2003, more than 25 years after the completion 
of the appellant's ACDUTRA period.  

The Board has considered the VA examiner's statement that 
"it is difficult to determine whether this injury is related 
to what appears to be his rotator cuff tendonitis right 
now," however this statement is speculative at best, and is 
based on a history of left shoulder injury during active duty 
for training that is not supported by the contemporaneous 
record.  In any event, the statement does not rise to the 
realm of probability needed to grant a claim.  To the extent 
that the examiner's statement could be taken as supportive of 
the appellant's claim, it is clearly not supported by any 
clinical findings during service.  

The evidence does not support a finding of presumptive 
service connection as to arthritis, because the earliest 
relevant medical evidence with respect to arthritis is dated 
in 2003, more than 25 years after the conclusion of the 
appellant's period of ACDUTRA.  This falls well beyond the 
one-year presumptive period for establishing service 
connection for arthritis.

The appellant has provided his own written statements to the 
effect that he has suffered from symptoms of left shoulder 
pain and hand complaints since his period of ACDUTRA.  The 
Board does not doubt the credibility of these statements, 
however, lay persons are not competent to offer medical 
opinions as to the diagnosis or etiology of disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Accordingly, the Board is of the opinion that the 
preponderance of the evidence favors a finding that no 
chronic left shoulder disability, to include arthritis, or 
disability manifested by throbbing, tingling, and numbness of 
the hands was incurred during the veteran's verified period 
of active duty for training, and the claim as to each issue 
is denied.


ORDER

Service connection for a left shoulder disability, to include 
arthritis, is denied.

Service connection for a disability manifested by throbbing, 
tingling, and numbness of the hands is denied.


REMAND

As noted above, in a November 2004 rating decision the RO 
granted service connection for residuals of left shoulder 
laceration (also claimed as scars) and assigned an initial 
noncompensable evaluation from August 13, 2002.  The veteran 
submitted a Notice of Disagreement in December 2004, 
indicating that he believed his scars were painful; this 
statement reflects a disagreement with the initial evaluation 
and an intent to appeal.

Accordingly, the Board concludes that because a timely Notice 
of Disagreement regarding that issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) has held that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to an initial compensable evaluation for 
residuals of left shoulder laceration 
(also claimed as scars).  The appellant 
and his representative are hereby 
notified that, following the receipt of 
the Statement of the Case concerning this 
issue, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


